DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/953,830. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10/953,830 read on the instant application as recited in claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 8-10, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szawarski et al (U.S. 2018/0272977).
Regarding claims 1-4 and 6-7, Szawarski et al discloses a method for improving safety of one or more vehicle occupants, the method comprising: accessing interior vehicle configuration data (position and orientation of the vehicle seats 24-30 as described in paragraph 0028; seatbelt buckle 58 and seatbelt clip 60 being couple to each other as described in paragraph 0034) that is generated by, or derived from data generated by an interior data collection component (48), the data representing an interior space of a vehicle; determining, by processing (via a processor 14) the interior vehicle configuration data, location and orientation of one or more vehicle occupants (see paragraph 0010, 0014, 0036, and 0040); selecting a plurality of vehicle safety components (62-76) to be active based on the location and orientation of the one or more vehicle occupants, and setting the plurality of vehicle safety components (62-76) to an active state in which the plurality of vehicle safety components (62-76) are deployed, when an emergency condition is detected; activating one or more actuator (inflator) components to deploy the plurality of vehicle safety components, wherein each of the one or more actuator components (inflator) is configured to deploy a respective one of the plurality of vehicle safety components (62-76) by at least moving the respective vehicle safety component forward, backward, upward, downward relative to the vehicle; receiving driving environment data ( other vehicles, pedestrians located outside of the vehicle) that is generated by, or derived from data generated by an external communication component (108), the data representing a driving environment of the vehicle; and detecting, by processing the driving environment data, the emergency condition, wherein the emergency condition includes an impending collision between the vehicle and one or more objects external to the vehicle (see paragraph 
Regarding claims 8-10; and 12-15, Szawarski et al discloses a system for improving safety of one or more vehicle occupants, the system comprising: one or more processors (14); and a memory unit (114) storing instructions that, when executed by the one or more processors (14), cause the system to: receive interior vehicle configuration data (see paragraph 0028 and 0034) that includes, or is derived from data collected by an interior data collection component (48), the data representing an interior space of a vehicle; determine, by processing the interior vehicle configuration data, location and orientation of the one or more vehicle occupants (see paragraph 0010, 0014, 0036, and 0040); select a plurality of vehicle safety components (62-76) to be active based on the location and orientation of the one or more vehicle occupants; and set the plurality of vehicle safety components (62-76) to an active state in which the plurality of vehicle safety components (62-76) are deployed, when an emergency condition is detected, wherein the instructions (114), when executed by the one or more processors (14), cause the system to activate one or more actuator (inflator) components to deploy the plurality of vehicle safety components (62-74), wherein each of the one or more actuator components (inflator) is configured to deploy a respective one of the plurality of vehicle safety components (62-74) by at least moving the respective vehicle safety component forward, backward, upward, downward relative to the vehicle, wherein the instructions (114), when executed by the one or more processors (14), cause the system to: access driving environment data (other vehicle and pedestrians located external of the vehicle) that includes, or is derived from data 
Regarding claims 16-17, and 19-20, Szawarski et al discloses system for improving safety of one or more vehicle occupants, the system comprising: one or more processors (14); and a memory unit (114) storing instructions that, when executed by the one or more processors (114), cause the system to: access interior vehicle configuration data (position of the seat and position of the accessory 96) that includes, or is derived from data collected by an interior data collection component (48), the data representing an interior space of a vehicle; determine, by processing the interior vehicle configuration data, location and orientation of the one or more vehicle occupants (see paragraph 0010); and cause an actuator component to adjust a vehicle safety component from a first physical configuration to a second physical configuration based on the location and orientation of the one or more vehicle occupants, wherein the actuator component (the device use to move/rotate the seats 24-30, or the device that deploys the accessory 96) is configured to adjust the vehicle safety component (24-30, 96) from the first physical configuration (normal position of the seats 24-30) to the second physical configuration (rotating/moving position of the seat 24-30) by at least moving the vehicle safety component forward, backward, upward, downward relative to the vehicle, wherein the instructions (114), when executed by the one or more processors (14), cause the system to: access driving environment data that includes, or is derived from data collected by an external communication component (108), the data representing a driving environment of the vehicle; detect, by processing the driving environment data, the emergency condition; and in response to detecting the emergency condition, cause the actuator component to deploy the vehicle safety component, wherein the emergency condition includes an impending collision between the vehicle and one or more objects external to the vehicle (see entire document).
Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        December 4, 2021